Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a computing system and computer implemented method comprising based on the respective categorization of each of the identified two or more different failure types, determine one particular recommended operating mode of the given sensor-equipped asset that comprises a recommendation of a given mode particular capacity in which the given sensor-equipped asset should be used during the future period of time (claims 1, 11, 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Hofmann et al. (US 2009/0240636) discloses sensitivity analysis of variables influencing a combustion process.  A trainable, statistical model is trained in such a way that it describes the combustion process in the combustion chamber.  The trained statistical model is used to determine the influence of the variables on said combustion process in the combustion chamber” (Abstract).
	Zhang et al. (CN 104398431) discloses a traditional Chinese medicine extract product for treating chloasma and a preparation method for the traditional Chinese
medicine extract product. (Abstract).
	However, none of the references above disclose based on the respective categorization of each of the identified two or more different failure types, determine one particular recommended operating mode of the given sensor-equipped asset that comprises a recommendation of a given mode particular capacity in which the given sensor-equipped asset should be used during the future period of time.
	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


//MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
September 4, 2021